PER CURIAM.
We affirm this Anders1 appeal of the trial court’s disposition of appellant’s violation of probation proceeding, but remand for entry of a written order of revocation of probation specifying the conditions appellant was found to have violated. See Brown v. State, 82 So.3d 910 (Fla. 4th DCA 2011); Rey v. State, 904 So.2d 566 (Fla. 4th DCA 2005), Riley v. State, 884 So.2d 1038 (Fla. 4th DCA 2004). We recognize that the judge specified those conditions on the record, but a written order is required to incorporate those findings.

Affirmed and remanded with instructions.

WARNER, GROSS and CONNER, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).